UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 NICOLA CHERICHEL,

         Plaintiff,

                 v.                                        Civil Action No. 12-1452 (JDB)

 ERGO SOLUTIONS, LLC,

         Defendant.


                                  MEMORANDUM OPINION

       Nicola Cherichel alleges severe and pervasive sexual harassment—constituting a hostile

work environment—at her former workplace, Ergo Solutions.              The vast majority of these

allegations, however, are time-barred by the relevant statute of limitations. In fact, only one

allegation occurred within the appropriate time-frame. But because that allegation occurred well

after Cherichel was fired and left Ergo, it cannot contribute to a claim of hostile work environment:

there was no “work environment” for Cherichel at Ergo at that time. As a result, the Court must

grant Ergo’s motion to dismiss.

                                        BACKGROUND

       The following facts are taken from the complaint and assumed to be true. See Maljack

Prods., Inc. v. Motion Picture Ass’n of Am., Inc., 52 F.3d 373, 375 (D.C. Cir. 1995). Cherichel

began working at Ergo Solutions in late 2006. Am. Compl. [ECF No. 34] ¶ 6. Soon after she

joined the company, CEO George Brownlee began making persistent and personal advances

toward her. Id. ¶ 7–10. As time went on, Brownlee’s actions progressed to inappropriate touching

and even sexual assault. Id. ¶ 13, 20. Cherichel was fired in September 2010. Id. ¶ 28. But this


                                                 1
behavior continued until that October, when—in the wake of another sexual advance—Cherichel

filed a formal complaint with Ergo’s Human Resources Office. Id. ¶ 27.

       In February and March 2011—after Cherichel was no longer employed at Ergo—Brownlee

continued to initiate contact with her. Id. ¶ 31. He promised employment (at Ergo or elsewhere)

were Cherichel to meet with him. Id. She refused. Id.

       Cherichel filed a complaint with the Equal Employment Opportunity Commission in June

2011. Id. ¶ 32. That September, Brownlee attempted to dissuade her from pursuing her complaint.

Id. ¶ 33. In particular, he “threatened to use his contacts to get Ms. Cherichel” and “told her that

he knew people at the Washington Field Office of the EEOC and would have the complaint

dismissed.” Id.

       Cherichel filed suit in this Court in August 2012. When Ergo failed to respond, Cherichel

sought a default judgment. See Mot. for Default J. [ECF No. 12]. The Court’s review of the

complaint, however, “reveal[ed] . . . obvious and significant defects.” May 20, 2014 Order [ECF

No. 28] at 1. In response, Cherichel filed an amended complaint in July 2014, mooting the motion

for default judgment. See July 18, 2014 Order [ECF No. 33]. The amended complaint raised

hostile work environment and sexual harassment claims under both 42 U.S.C. § 1983 and the D.C.

Human Rights Act. Cherichel abandoned the § 1983 claim at a status conference that same day.

Ergo has now moved to dismiss what remains of the amended complaint, citing the DCHRA’s

statute of limitations, and has also requested sanctions.

                                      LEGAL STANDARD

       “A defendant may raise the affirmative defense of a statute of limitations via a Rule

12(b)(6) motion when the facts giving rise to the defense are apparent on the face of the complaint.”

Nat’l R.R. Passenger Corp. v. Lexington Ins. Co., 357 F. Supp. 2d 287, 292 (D.D.C. 2005). At



                                                  2
this stage, the Court “construe[s] the complaint liberally in [the plaintiff’s] favor, taking all the

facts alleged as true, and giving [the plaintiff] the benefit of all reasonable inferences from those

facts.” Maljack, 52 F.3d at 375.

                                            ANALYSIS

I.   MOTION TO DISMISS

       The DCHRA permits suit only “within one year of the unlawful discriminatory act, or the

discovery thereof.” D.C. Code § 2-1403.16(a). Because the initial complaint was filed in August

2012, only acts occurring after August 2011 are fair game. And the amended complaint provides

exactly one allegation that occurs within the relevant time-frame: the phone call Brownlee placed

to Cherichel in September 2011. Cherichel hopes that this single allegation can serve as an anchor,

tying in the earlier allegations of discrimination. This theory, however, cannot match the claims

she has pleaded under the DCHRA.

       True, the DCHRA “must be generously construed,” with a scope exceeding that of Title

VII. Lively v. Flexible Packaging Ass’n, 830 A.2d 874, 887 (D.C. 2003) (en banc) (internal

quotation marks omitted). But the D.C. courts have “often looked to cases construing Title VII”

to interpret their own statute, id. (internal quotation marks omitted), including reliance on National

Railroad Passenger Corp. v. Morgan, 536 U.S. 101 (2002). In particular, the D.C. Court of Appeals

has noted that Morgan “distinguished a discrete act of discrimination from a hostile work

environment claim.” Lively, 830 A.2d at 889. “A discrete . . . discriminatory act occurred on the

day that it happened. Each discrete discriminatory act starts a new clock for filing charges alleging

that act.” Id. (quoting Morgan, 536 U.S. at 110, 122) (alteration, citation, and internal quotation

marks omitted). Hence, “‘discrete discriminatory acts are not actionable if time barred, even when

they are related to acts alleged in timely filed charges.’” Id. (quoting Morgan, 536 U.S. at 122).



                                                  3
       Hostile work environment, however, is a different animal: it “cannot be said to occur on

any particular day.” Id. (quoting Morgan, 536 U.S. at 123). Thus, “if ‘an act contributing to the

hostile work environment claim occurs within the filing period, the entire time period of the hostile

environment may be considered by the court for the purposes of determining liability.’” Id. at 890

(quoting Morgan, 536 at 117) (alteration omitted). “[B]ut at least one act contributing to the claim

must occur within that period in order for the filing to be timely.” Id. at 892 (internal quotation

marks omitted).

       This framework presents problems for Cherichel along both axes. Consider first her

discrimination claim—to the extent the complaint may be construed as raising one. As Lively

teaches, one timely filed allegation does nothing to render justiciable those “discrete

discriminatory acts” occurring earlier. And standing alone, that final allegation here (occurring

within the filing period) does not refer to employment discrimination based on sex, but merely to

odious and harassing behavior. Any discrimination claims must therefore be dismissed.

       Hostile work environment may present a different story: if this one timely allegation

“contribut[es]” to the claim, then everything earlier is timely as well under the hostile work

environment label. But such a “contribution” is precisely the link missing here. The September

2011 phone call occurred one year after Cherichel was fired from, and hence left, Ergo Solutions.

Even a “generous construction” of the DCHRA, Lively, 830 A.2d at 887 (internal quotation marks

omitted), still requires that a hostile work environment occur at—it should go without saying—a

work environment. To accept Cherichel’s reading of the statute would imply that any unfortunate

chance encounter with a former employer—even years later and far removed from the

workplace—could reopen a hostile work environment claim long after the employment

relationship ended. This cannot be the meaning of the DCHRA.



                                                 4
       Cherichel acknowledges that the September 2011 allegations occurred when she was only

a former, not current, employee. She argues, however, that such a distinction “does not defeat her

claim . . . because [it] is the type of claim that Title VII was directed to address.” Pl.’s Opp’n [ECF

No. 37] at 5. As her only support for this proposition, Cherichel points to Robinson v. Shell Oil

Co., 519 U.S. 337 (1997).

       Robinson does indeed hold that Title VII “include[s] former employees within the scope

of ‘employees’ protected by” the statute. Id. at 345. But there are two problems with analogizing

the cases. First, Cherichel ignores the textual difference between Title VII and the DCHRA. The

federal statute defines “employee” as “an individual employed by an employer.” 42 U.S.C.

§ 2000e(f). In reading that definition to include former, as well as present, employees, the Supreme

Court noted that the statutory definition “lacks any temporal qualifier.” Robinson, 519 U.S. at

342. But the definition of “employee” provided by the DCHRA focuses more clearly on present

and future tense, to the exclusion of past: “an individual employed by or seeking employment from

an employer.” D.C. Code § 2-1401.02(9).

       Second, the point here is not that Cherichel, as a former Ergo employee, is ineligible to sue

under the DCHRA (or Title VII, for that matter). Rather, it is simply that actions long after she

has left employment at Ergo do not constitute a hostile work environment so as to make timely her

otherwise plainly untimely claim.

       Third, and most important, Robinson focuses on the context of retaliation claims—which

are not part of Cherichel’s amended complaint. See 519 U.S. at 345 (“Insofar as § 704(a) expressly

protects employees from retaliation . . . it is far more consistent to include former employees within

the scope of ‘employees’ protected by § 704(a).”). The difference matters, both logically and

textually. Since retaliation often takes the form of firing, “it would be destructive of th[e] purpose



                                                  5
of the antiretaliation provision for an employer to be able to retaliate with impunity against an

entire class of acts under Title VII.” Id. at 346. No such concern accompanies hostile work

environment claims. And the DCHRA seems to recognize this distinction in its text: where the

anti-discrimination provisions protect current employees and employment-seekers, the anti-

retaliation provision is broader: “It shall be an unlawful discriminatory practice to coerce, threaten,

retaliate against, or interfere with any person” regarding the exercise of any rights under the statute.

D.C. Code § 2-1402.61(a) (emphasis added). Again, Cherichel does not raise a retaliation claim

in her amended complaint, and nothing here suggests that actions taken against former employees

long after they have left the workplace create a hostile work environment for them.

        Thus, in this context—hostile work environment—and under this statute—the DCHRA—

Cherichel has failed to put forth any timely allegations that might allow her amended complaint to

proceed. As a result, the Court must grant Ergo’s motion to dismiss.

II.      MOTION FOR SANCTIONS

        A court may impose sanctions on an attorney or party who violates Federal Rule of Civil

Procedure 11(b). That rule requires—as relevant here—that “claims, defenses, and other legal

contentions are warranted by existing law or by a nonfrivolous argument for extending, modifying,

or reversing existing law or for establishing new law.” Fed. R. Civ. P. 11(b)(2). Furthermore, the

pleading or motion must not be “presented for any improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation.” Fed. R. Civ. P. 11(b)(1). The

rule is not, however, “intended to chill an attorney’s enthusiasm or creativity in pursuing factual

or legal theories.” Fed. R. Civ. P. 11 Advisory Comm. Note (1983 Amend.).

       “The test for sanctions under Rule 11 is an objective one: that is, whether a reasonable

inquiry would have revealed that there was no basis in law or fact for the asserted claim. The



                                                   6
Court must also take into consideration that Rule 11 sanctions are a harsh punishment, and what

effect, if any, the alleged violations may have had on judicial proceedings.” Hickey v. Scott, 738

F. Supp. 2d 55, 72 (D.D.C. 2010) (alteration, citation, and internal quotation marks omitted).

       Ergo contends that sanctions are warranted here, because the Court had previously warned

Cherichel about the tenuous validity of her claims under the statute of limitations. As explained

above, the Court agrees that Cherichel has not presented a viable legal theory: the only factual

allegation occurring within the statute of limitations happened after Cherichel was no longer an

Ergo employee. Attempting to shoehorn the rationale of retaliation claims into the framework of

hostile work environment is not a successful strategy. But the Court is reluctant to conclude that

it is so frivolous a legal theory as to merit sanctions—particularly given that the DCHRA is

considered to be broader in scope than Title VII, and given the predilection towards permitting

cases under the DCHRA to proceed. See Lively, 830 A.2d at 887.

       The Court is also mindful that neither side in this case has, to date, behaved with either the

most laudable strategy or the cleanest of hands. Indeed, Ergo’s own motion for sanctions was

originally included as part of its motion to dismiss, in violation of Rule 11(c)(2). And when it

finally filed a separate motion, it focused largely on counsel’s behavior in other cases—rather than

providing an argument about the merits or demerits of the legal claim at issue here. Hence, the

Court will deny Ergo’s motion for sanctions.

                                         CONCLUSION

       For the reasons set forth above, Ergo’s motion to dismiss is granted, and its motion for

sanctions is denied. A separate Order will issue on this date.

                                                                                  /s/
                                                                         JOHN D. BATES
                                                                     United States District Judge

Dated: March 30, 2015

                                                 7